DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Robert Plotkin (REG. No. 43,861) on 02/26/2021.

Listing of Claims:
1 (Currently Amended) A method for manifestation and transmission of follow-up notifications performed by at least one computer processor of a computing device, the method comprising:
determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises:
analyzing the content in the document;
setting a value in the information model based on the analyzing;
identifying a rule, within the information model, based on the value; and
applying the rule to identify an implicit follow-up action within the document, wherein the implicit follow-up action comprises a recommended procedure; 
(B)	generating at least one alert including an indication of the implicit follow-up action, wherein the at least one alert includes data not explicitly included in the document; 
(C)	manifesting the at least one alert to at least one user; 
(D)	maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the implicit follow-up action and information associated with a provider treating a patient that is a subject of the document; and


2 (Original) The method of claim 1 further comprising applying automatic speech recognition to an audio signal to produce a structured document representing contents of the audio signal.

	3 (Previously Presented) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes language associated with the follow-up action.

	4 (Previously Presented) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a recommended procedure associated with the follow-up action.

	5 (Previously Presented) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a date associated with the follow-up action.

	6 (Previously Presented) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a time associated with the follow-up action.

	7 (Canceled).

	8 (Canceled).

	9 (Original) The method of claim 1, wherein determining further comprises applying, by a natural language processing engine, a machine learning model to content in the document to determine whether the content in the document includes language associated with the follow-up action.



	11 (Original) The method of claim 1, wherein generating further comprises: 
(B-1) identifying at least one alert recipient;
(B-2) automatically generating an electronic message including the at least one alert; and
(B-3) automatically transmitting the generated electronic message to the at least one alert recipient.

	12 (Original) The method of claim 11, wherein (B-2) further comprises automatically generating an electronic mail message. 

13 (Original) The method of claim 11, wherein (B-2) further comprises automatically generating a text message.

	14 (Previously Presented) The method of claim 1, wherein generating at least one alert further comprises assigning a date for the at least one alert on which to take the indicated follow-up action.

	15 (Original) The method of claim 1 further comprising maintaining, by a workflow application, contact information for at least one user associated with the indicated follow-up action.

	16 (Original) The method of claim 1 further comprising maintaining, by a workflow application, a type of the indicated follow-up action.

	17 (Original) The method of claim 1 further comprising maintaining, by a workflow application, a status of the indicated follow-up action.



	19 (Original) The method of claim 1 further comprising storing, by a workflow application, the generated alert.

	20 (Original) The method of claim 1 further comprises generating a task associated with the at least one alert.

21 (Currently Amended) A non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method, the method comprising:
determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises:
analyzing the content in the document;
setting a value in the information model based on the analyzing;
identifying a rule, within the information model, based on the value; and
applying the rule to identify an implicit follow-up action within the document, wherein the implicit follow-up action comprises a recommended procedure; 
(B) 	generating at least one alert including an indication of the implicit follow-up action, wherein the at least one alert includes data not explicitly included in the document; 
(C)	manifesting the at least one alert to at least one user; 
(D)	maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the implicit follow-up action and information associated with a provider treating a patient that is a subject of the document; and
(E)	before (C), directing, by the workflow application, sending of a second alert to the provider associated with the document, before a recommended date for manifesting the at least one alert to the at least one user.


(B-1) identifying at least one alert recipient;
(B-2) automatically generating an electronic message including the at least one alert; and
(B-3) automatically transmitting the generated electronic message to the at least one alert recipient.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 6 and 9 - 22 are allowed.
None of the prior art of record discloses or suggests, alone or in combination, a method for manifestation and transmission of follow-up notifications performed by at least one computer processor of a computing device, the method comprising: (A) determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises: analyzing the content in the document; setting a value in the information model based on the analyzing; identifying a rule, within the information model, based on the value; and applying the rule to identify an implicit follow-up action within the document, wherein the implicit follow-up action comprises a recommended procedure; (B) generating at least one alert including an indication of the implicit follow-up action, wherein the at least one alert includes data not explicitly included in the document; (C) manifesting the at least one alert to at least one user; (D) maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the implicit follow-up action and information associated with a provider treating a patient that is a subject of the document; and (E) before (C), directing, by the workflow application, sending of a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456